Dibell, J.
(dissenting.)
I dissent. Five witnesses gave their opinion,, two called by the, property owner, and three, chosen by the real estate board upon request of the county authorities to make a valuation, by the state. All were competent. The two testifying for the defendant put the value, one at $60,000 or $70,000, the other at $65,000. The state’s three, when they viewed the property together, fixed the value at $100,825. Upon a prolonged cross-examination one did not sustain his valuation well. The other two held fairly well to a value of $100,000. I agree with the prevailing opinion that the fact that the owner insured the building alone for $78,300, while claiming the building and land together were worth only $60,000 or $70,000, is not controlling, though it has effect. Nor does the fact that the property is substantially nonproductive deprive it of value. Plenty of well-improved property, producing only a nominal interest return, or none at all, has present value which real estate experts correctly enough estimate. My impression from a reading of the evidence inclines to a lower value than $99,000. ■ The question of value was a question of fact, to be determined by the trial court, and the evidence supports its finding.